                              Case 1:21-cv-00094-RJL Document
                                                     C L E R K =S O F 38
                                                                      FI C E Filed 03/02/21 Page 1 of 1                                                                  C O- 9 3 2
                                                                     U NI T E D S T A T E S DI S T RI C T C O U R T                                                      R e v. 4/ 9 6
                                                                     F O R T H E DI S T RI C T O F C O L U M BI A

                                            N O TI C E O F D E SI G N A TI O N O F R E L A T E D CI VI L C A S E S P E N DI N G
                                                      I N T HI S O R A N Y O T H E R U NI T E D S T A T E S C O U R T

                                                                                                                                               Ci vil A cti o n N o. _ 2 1- c v- 9 4 _ _
                                                                                                                                               ( T o b e s u p pli e d b y t h e Cl er k)

N O TI C E T O P A R TI E S:

               P urs u a nt t o R ul e 4 0. 5( b)( 2), y o u ar e r e q uir e d t o pr e p ar e a n d s u b mit t his f or m at t h e ti m e of fili n g a n y ci vil a cti o n w hi c h is
r el at e d t o a n y p e n di n g c as es or w hi c h i n v ol v es t h e s a m e p arti es a n d r el at es t o t h e s a m e s u bj e ct m att er of a n y dis miss e d r el at e d c as es.
T his f or m m ust b e pr e p ar e d i n s uffi ci e nt q u a ntit y t o pr o vi d e o n e c o p y f or t h e Cl er k =s r e c or ds, o n e c o p y f or t h e J u d g e t o w h o m t h e
c as es is assi g n e d a n d o n e c o p y f or e a c h d ef e n d a nt, s o t h at y o u m ust pr e p ar e 3 c o pi es f or a o n e d ef e n d a nt c as e, 4 c o pi es f or a t w o
d ef e n d a nt c as e, et c.

N O TI C E T O D E F E N D A N T:

              R ul e 4 0. 5( b)( 2) of t his C o urt r e q uir es t h at y o u s er v e u p o n t h e pl ai ntiff a n d fil e wit h y o ur first r es p o nsi v e pl e a di n g or m oti o n
a n y o bj e cti o n y o u h a v e t o t h e r el at e d c as e d esi g n ati o n.

N O TI C E T O A L L C O U N S E L

             R ul e 4 0. 5( b)( 3) of t his C o urt r e q uir es t h at as s o o n as a n att or n e y f or a p art y b e c o m es a w ar e of t h e e xist e n c e of a r el at e d c as e
or c as es, s u c h att or n e y s h all i m m e di at el y n otif y, i n writi n g, t h e J u d g es o n w h os e c al e n d ars t h e c as es a p p e ar a n d s h all s er v e s u c h n oti c e
o n c o u ns el f or all ot h er p arti es.
                                                                                   _______________

T h e pl ai ntiff , d ef e n d a nt or c o u ns el m ust c o m pl et e t h e f oll o wi n g:

I.            R E L A TI O N S HI P O F N E W C A S E T O P E N DI N G R E L A T E D C A S E( S).

             A n e w c as e is d e e m e d r el at e d t o a c as e p e n di n g i n t his or a n ot h er U. S. C o urt if t h e n e w c as e: [ C h e c k a p pr o pri at e b o x( e =s)
             b el o w.]

                       ✘       (a)          r el at es t o c o m m o n p ro p ert y

                       ✘
                       ✘       (b)         i n v o lv es c o m m o n issu es of fa ct

                       ✘
                       ✘       (c)          g ro w s o u t of th e sa m e e v e n t or tr an sa cti o n

                       ✘       (d )         in v o lv es t h e v a lid it y o r in frin g e m e n t o f th e s a m e p a t en t

                       ✘       (e)          is fil e d b y th e s a m e p ro s e litig a n t

2.           R E L A TI O N S HI P O F N E W C A S E T O DI S MI S S E D R E L A T E D C A S E( E S)

             A n e w c as e is d e e m e d r el at e d t o a c as e dis miss e d, wit h or wit h o ut pr ej u di c e, i n t his or a n y ot h er U. S. C o urt, if t h e n e w c as e
             i n v ol v es t h e s a m e p arti es a n d s a m e s u bj e ct m att er.

             C h e c k b o x if n e w c a se is r el at e d t o a dism isse d c a se:          ✘
3.            N A M E T H E U NI T E D S T A T E S C O U R T I N W HI C H T H E R E L A T E D C A S E I S FI L E D (I F O T H E R T H A N T HI S
             C O U R T):
              UUnited
                nit e d States
                        St at e s District
                                  Di stri ct Court
                                             C o urt for
                                                     f or the
                                                          t h e Northern
                                                                N ort h er n District
                                                                             Di stri ct of
                                                                                        of California
                                                                                           C alif or ni a

4.           C A P TI O N A N D C A S E N U M B E R O F R E L A T E D C A S E( E =S). I F M O R E R O O M I S N E E D P L E A S E U S E O T H E R SI D E.
              CCentro
                e ntr o LLegal
                          e g al dde
                                   e LLa
                                       a RRaza,
                                           a z a, et
                                                  et al.
                                                     al.                                   E x e c uti v e Office
                                                                                           Executive       Offi c e for
                                                                                                                    f or IImmigration
                                                                                                                            m mi gr ati o n RReview,
                                                                                                                                              e vi e w, et
                                                                                                                                                        et al.
                                                                                                                                                           al.                    2 1- c v- 4 6 3
                                                                                                                                                                                  21-cv-463
                                                                                      v.                                                                         C .A . N o.

              MMarch
                ar c h 2,
                       2, 22021
                            021
             D ATE                                               Si g n at ur e of Pl ai ntiff / D ef e n d a nt ( or c o u ns el)
